EDGERTON, Circuit Judge
(dissenting in part). I think the Tax Court was right. The petitioner has no claim to the statutory privileges of “ex-servicemen,” Mitchell v. Cohen, 333 U.S. 411, 68 S.Ct. 518, and it seems to me still clearer that a man who was not commissioned was not “a commissioned officer”; also, that a man subj ect to draft was not a commissioned officer. Even if he had been a commissioned officer I would be unable, in view of the rule that tax exemptions are strictly construed, to say that the compensation of a man who did not receive a commissioned officer’s pay but served “without pay other than the compensation of [his] civilian positions” was “received * * * for active service as a commissioned officer.”